Citation Nr: 1631887	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable rating higher than 20 percent for degenerative disc disease of the lumbar spine since August 29, 2008.

2. Entitlement to a compensable rating higher than 10 percent for degenerative arthritis of the right knee status post cartilage removal, prior to November 12, 2013. 

3. Entitlement to a compensable rating higher than 30 percent for degenerative arthritis of the right knee status post knee replacement from January 1, 2015. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's spouse. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran was in the United States Army from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. That decision increased the Veteran's rating for degenerative disc disease of the lumbar spine to 20 percent effective August 29, 2008. It also continued the Veteran's rating of 10 percent for degenerative joint disease of the right knee post excision of cartilage. 

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2013. 

This claim was remanded in August 2013 for further development. 

The Supplemental Statement of the Case (SSOC) issued in November 2015 increased the rating for degenerative joint disease of the right knee as 100 percent effective November 12, 2013, and 30 percent from January 1, 2015. The degenerative disc disease of the lumbar spine continued to be rated at 20 percent. 







FINDINGS OF FACT


1. Since August 29, 2008 the Veteran has had forward flexion in his thoracolumbar spine of no less than 30 degrees.  

2. Prior to November 12, 2013, the Veteran did not have episodes of dislocation, subluxation or locking in his right knee. He also had right knee flexion of 0 to 100 degrees and his right knee extension was normal.

3. Since January 1, 2015, the right knee disability following knee replacement has been manifested by an intermediate degree of residual weakness, pain, and limitation of motion.  Right knee extension has been greater than 30 degrees, and the level of disability has not approximated ankylosis in flexion between 10 and 20 degrees or nonunion of the tibia and fibula with loose movement requiring a brace.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability since August 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  

2. The criteria for an evaluation in excess of 10 percent for arthritis of the right knee prior to November 12, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 and 5261 (2015).

3. The criteria for an evaluation in excess of 30 percent for arthritis of the right knee after January 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261 and 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

A. Lumbar Spine Disability

The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated 20 percent since August 29, 2008, under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Under this formula, a 10 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees or a combined range of motion greater than 120 degrees but not greater than 235 degrees; a 20 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 15 and 30 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 15 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).

Residuals of lumbar strain with degenerative changes may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

 
A. 20 percent rating since August 29, 2008.  

The Veteran had a service-connected injury that caused his current back pain. He currently reports difficulties with his back and finds it most comfortable to sleep in a recliner. He reports that his back stiffens from repetitive movement such as yard work. 

At the January 2009 VA examination, the Veteran had forward flexion in his thoracolumbar spine of 50 degrees. The Veteran had a combined range of motion of 160 degrees. These findings are consistent with a 20 percent rating.

In May 2014, the Veteran had forward flexion in his thoracolumbar spine of 40 degrees and painful motion began at 30 degrees. The Veteran had a combined range of motion of 195 degrees and 180 degrees when considering where painful range of motion began. These findings are consistent with a 20 percent rating even when considering where painful motion begins.  

In terms of the Formula for Rating IVDS, there is no evidence in the record of reports of incapacitating episodes. Moreover, the VA examiner noted in May 2014 and in January 2009 that the veteran does not have IVDS of the thoracolumbar spine. Therefore, this formula is inapplicable to the Veteran's claim. 

The Veteran also reported no radicular pain or radiculopathy at the May 2014 VA examination. 

In terms of Deluca and Mitchell, the Veteran did report daily pain and flare-ups every two weeks that last for a day or so. The Veteran reported no substantive changes since his previous VA examination in January 2009.  The VA examiner noted that there is no objective evidence of loss of range of motion, pain, weakness, fatigability, or incoordination during flare-ups. The VA examiner noted that he would have to resort to speculation to provide an opinion on whether functional ability could be significantly limited either during flare-ups or repetitive use over time. 

Based on the above evidence, a rating of 20 percent was appropriate given the available evidence. Therefore, a claim for an increased rating must be denied. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 


B. Right Knee Disability

The Veteran had a service-connected injury to his right knee in basic training that required surgery in-service. On November 12, 2013, he had a total knee joint replacement. 

Prior to the replacement surgery, the Veteran was rated under Diagnostic Code 5259 for his residuals of excision of cartilage with degenerative changes. After the surgery the Veteran was rated under Diagnostic Code 5055. 

A. 10 percent rating prior to November 12, 2013

The Veteran's service-connected right knee disability was evaluated as 10 percent disabling prior to November 12, 2013, at which time, he underwent a total knee replacement. Prior to this surgery, the right knee was rated under C.F.R. § 4.71a, Diagnostic Code 5259, based on symptomatic removal of the semilunar cartilage of the right knee.  The Veteran now seeks a higher rating for the period prior to November 12, 2013. 

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

A 10 percent evaluation is the maximum schedular evaluation warranted under DC 5259. However, if the condition is still symptomatic with frequent episodes of "locking, pain and effusion" then the Veteran would be entitled to a 20 percent evaluation under DC 5258. The January 2009 VA Examination indicated there were no reported locking episodes, or dislocation or subluxation or effusions.  Therefore, a 20 percent rating under 5258 is not warranted. 

Additionally, DC 5010 directs that traumatic arthritis should be rated as degenerative arthritis under DC 5003.  That Code, in turn, instructs that ratings should be based on limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  38 C.F.R. § 4.71a.

Limitation of motion of the knees is rated under DCs 5257, 5260, and 5261.  Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Descriptive words such as "slight," moderate and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

In this instance, the VA examination in January 2009 showed no recurrent subluxation or lateral instability of the knee. Furthermore, subsequent treatment records do not reveal this condition. Therefore, a rating under DC 5257 is not applicable in this circumstance. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The January 2009 examination indicated that right knee flexion was 0 to 100 degrees and right knee extension was normal. Therefore, ratings under DC 5260 and 5261 are not warranted. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In cases involving the knee, such as the immediate appeal, the Board also considers whether one or more separate evaluations may be warranted for instability in addition to limitation of extension and limitation of flexion.  See VAOPGCPREC 23-97; (interpreting that arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; (interpreting that if a veteran has a disability rating under DCs 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04 (interpreting that separate ratings may be granted based on compensable limitation of flexion (DC 5260) and compensable limitation of extension (DC 5261) of the same knee joint).  

After reviewing the entire claims file, the Board finds that the Veteran's service-connected right knee disability was not more than 10 percent disabling prior to January 12, 2010.  Specifically, symptoms were productive of subjective complaints of pain with objective evidence of noncompensable limitation of motion and arthritis established by X-ray findings. There was no joint anklyosis. There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion. X-rays showed three compartment moderate arthritic changes. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his right knee. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion that are contemplated by the diagnostic codes above. 

B. 30 percent rating after November 12, 2013

A minimum 30 percent rating is warranted for a knee replacement.  For intermediate degrees of residual weakness, pain, or limitation of motion, rating is done by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic code 5256 provides ratings for ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted for a knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic code 5261 provides ratings based on limitation of the extension of the leg.  Extension limited to 20 degrees warrants a 30 percent rating and extension limited to 30 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Diagnostic code 5262 provides ratings based on impairment of the tibia and fibula.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

At the November 2015 VA examination, the Veteran's right knee range of motion was 10 to 90 degrees and his extension was 90 to 10 degrees. As far as ankylosis, the Veteran had a favorable angle in full extension or in slight flexion between 0 and 10 degrees. He had a right side angle of ankylosis of 10 degrees. He had no history of recurrent subluxation, lateral instability or recurrent effusion. The Veteran also did not demonstrate loose motion or require a brace. 

The Veteran was found to have an intermediate degree of residual weakness, pain or limitation of motion consistent with a 30 percent rating under DC 5055. There are no additional findings that would necessitate a rating higher than 30 percent. 

The Board also considered the Deluca factors. The Veteran reported flare-ups with overuse and prolonged weight bearing that caused pain and stiffness. There was no additional functional loss or range of motion after three repetitions. The examiner was unable to opine without speculation about whether pain, weakness, fatigability or incoordination significantly limit his functional ability with repeated use over a period of time or with flare-ups.  There are no findings that would necessitate a higher rating based on findings of functional loss due to the above factors. 

Additionally, the Board notes the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is not is painful or unstable, and has no disabling effects.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his right knee. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion that are contemplated by the diagnostic codes above. 

III. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a September 2008 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his right knee and lumbar spine conditions. 




ORDER

Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine since August 29, 2009 is denied. 

Entitlement to a rating higher than 10 percent for degenerative arthritis of the right knee status post cartilage removal, prior to November 12, 2013 is denied. 

Entitlement to a rating higher than 30 percent for degenerative arthritis of the right knee status post knee replacement from January 1, 2015 is denied.



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


